               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                   CIVIL CASE NO. 1:21-cv-00050-MR


DARYL LYNN SPARKS,              )
                                )
              Petitioner,       )
                                )
vs.                             )
                                )
MITCHELL COUNTY,                )                    MEMORANDUM OF
                                )                    DECISION AND ORDER
              Respondent.       )
_______________________________ )

      THIS MATTER is before the Court on Petitioner’s pro se Petition for

Writ of Habeas Corpus Under 28 U.S.C. § 2241. [Doc. 1].

I.    BACKGROUND

      The pro se Petitioner is a pretrial detainee being held at the McDowell

County Detention Center on pending Mitchell County cases, Case Nos.

18CRS50399 (possession of methamphetamine) and 18CRS550400

(possession of drug paraphernalia, “WDLR viol LDP”).1 [Doc. 1].

      On December 11, 2018, the Plaintiff was released on appearance

bonds of $2,500 in case number 18CRS050400 and of $5,000 in case




1 The Court takes judicial notice of the Plaintiff’s files in Mitchell County Case Nos.
18CRS50399 and 18CRS550400. See Fed. R. Evid. 201. Mitchell County court records
also suggest that a habitual felon charge is pending in Case No. 19CRS83.


         Case 1:21-cv-00050-MR Document 2 Filed 03/01/21 Page 1 of 7
number 18CRS50399. The Plaintiff failed to appear on September 16, 2019,

and a warrant was issued for his arrest on September 17, 2019. The Plaintiff

was arrested on February 12, 2020; the arrest warrant provides for a

$250,000 secured bond. Petitioner’s $2,500 bond in case number

18CRS050400 was forfeited on February 22, 2020.

       On February 18, 2021,2 Petitioner filed the present § 2241 Petition for

Writ of Habeas Corpus. [Doc. 1]. The Petitioner complains that the $7,500

was raised to $250,000 “for a single failure to appear.” [Doc. 1 at 7]. He

further claims that he has been held at the McDowell County Detention

Center for 13 months without appearing in court or “having an opportunity for

a bond reduction.”         [Id.].   The Petitioner asks the Court to “reduce or

unsecure” his bond. [Doc. 1 at 8].

II.    STANDARD OF REVIEW

       Under 28 U.S.C. § 2241, federal district courts are granted authority to

consider an application for a writ of habeas corpus filed by a petitioner

claiming to be held “in custody in violation of the Constitution or laws or

treaties of the United States.” 28 U.S.C. § 2241(c)(3). Pretrial petitions for




2Houston v. Lack, 487 U.S. 266, 276 (1988) (establishing the prison mailbox rule); Rule
3(d), 28 U.S.C. foll. § 2254 (prisoner mailbox rule applicable to § 2254 petitions); Rule
1(b), 28 U.S.C. foll. § 2254 (a district court “may apply any or all of these rules to a habeas
corpus petition not covered by [§ 2254].”).
                                              2

          Case 1:21-cv-00050-MR Document 2 Filed 03/01/21 Page 2 of 7
writ of habeas corpus are property brought under § 2241 because it “‘applies

to persons in custody regardless of whether final judgment has been

rendered and regardless of the present status of the case pending against

him.’” United States v. Tootle, 65 F.3d 381, 383 (4th Cir. 1995) (quoting

Dickerson v. Louisiana, 816 F.2d 220, 224 (5th Cir. 1987)).

       The Petitioner’s pro se § 2241 Petition is construed liberally. See

generally Haines v. Kerner, 404 U.S. 519 (1972) (a pro se complaint,

however inartfully pled, must be held to less stringent standards than formal

pleadings drafted by lawyers).

III.   DISCUSSION

       The Eighth Amendment states “[e]xcessive bail shall not be required,

nor excessive fines imposed, nor cruel and unusual punishments inflicted.”

U.S. Const. amend. VIII. The Eighth Amendment protection against

excessive bail may only be vindicated prior to trial, and therefore may be

raised in a pretrial habeas petition. Atkins v. Michigan, 644 F.2d 543, 549

(6th Cir. 1981); Stack v. Boyle, 342 U.S. 1 (1951).

       While federal courts have the power to hear pretrial habeas petitions

regarding bail, “prudential concerns, such as comity and the orderly

administration of criminal justice, may require a federal court to forgo the

exercise of its habeas corpus power.” Munaf v. Geren, 553 U.S. 674, 693


                                      3

         Case 1:21-cv-00050-MR Document 2 Filed 03/01/21 Page 3 of 7
(2008) (citation and internal quotation marks omitted). Out of respect for

those concerns, a federal court should not interfere with state criminal

proceedings “except in the most narrow and extraordinary of circumstances.”

Gilliam v. Foster, 75 F.3d 881, 903 (4th Cir. 1996) (citing Younger v. Harris,

401 U.S. 37 (1971)). Under the Younger abstention doctrine, courts of equity

should not act if “the moving party has an adequate remedy at law and will

not suffer irreparable injury if denied equitable relief.” 401 U.S. at 43–44

(citation omitted). The Fourth Circuit has stated that Younger abstention is

appropriate where “(1) there are ongoing state judicial proceedings; (2) the

proceedings implicate important state interests; and (3) there is an adequate

opportunity to raise federal claims in the state proceedings.” Martin Marietta

Corp. v. Maryland Comm’n on Hum. Rels., 38 F.3d 1392, 1396 (4th Cir. 1994)

(citing Middlesex Cnty. Ethics Comm’n v. Garden State Bar Ass’n, 457 U.S.

423, 432 (1982)).

     Under the first Younger prong, the Petitioner attests that he is being

detained pending trial on state criminal charges. As such, the Petitioner is

involved in an ongoing state criminal proceeding.

     Under the second prong, the Supreme Court has stated that “the

States’ interest in administering their criminal justice systems free from

federal interference is one of the most powerful of the considerations that


                                      4

        Case 1:21-cv-00050-MR Document 2 Filed 03/01/21 Page 4 of 7
should influence a court considering equitable types of relief.”        Kelly v.

Robinson, 479 U.S. 36, 49 (1986) (citation omitted); see United States v.

Mitchell, 733 F.2d 327, 331 (4th Cir. 1984) (“the fixing of bail ‘is peculiarly a

matter of discretion with the trial court.’”) (quoting United States v. Wright,

483 F.2d 1068, 1069 (4th Cir. 1973)). Accordingly, the criminal proceedings

and Petitioner’s bond amount implicate important state interests.

      Under the third prong, the scheme for federal habeas review is

designed “to give the State an initial opportunity to pass upon and correct

alleged violations of its prisoners’ federal rights.” Picard v. Connor, 404 U.S.

270, 275 (1971) (internal quotation marks and citation omitted). A petitioner

must exhaust his available state remedies before he may pursue habeas

relief in federal court. 28 U.S.C. § 2254(b), (c); Rule 1(b), 28 U.S.C. foll. §

2254. “A habeas petitioner satisfies the exhaustion requirement by ‘fairly

present[ing] his claim in each appropriate state court ... thereby alerting that

court to the federal nature of the claim.’” Robinson v. Thomas, 855 F.3d 278,

283 (4th Cir. 2017) (quoting Baldwin v. Reese, 541 U.S. 27, 29 (2004)). The

petitioner bears the burden of proving exhaustion. See Breard v. Pruett, 134

F.3d 615, 619 (4th Cir. 1998).

      The Petitioner alleges that his bond is unreasonably high and that he

has not appeared for a bond reduction hearing in 13 months. However, he


                                       5

         Case 1:21-cv-00050-MR Document 2 Filed 03/01/21 Page 5 of 7
does not allege that he has filed a petition for a writ of habeas corpus in

Superior Court or that he has petitioned the North Carolina Court of Appeals

for review. See N.C. Gen. Stat. § 15A-547 (preserving right to petition state

court for a writ of habeas corpus); In re Reddy, 16 N.C. App. 520, 192 S.E.2d

621 (1972) (allowing a petition for a writ of habeas corpus requesting a bail

reduction). Because the Petitioner has an adequate opportunity to raise his

federal claim in the state courts, he has an adequate remedy at law. 3 See

Younger, 401 U.S. at 43-44. Accordingly, Younger abstention is appropriate

here.

        For these reasons, the Court concludes that the Petitioner cannot

obtain federal habeas relief at this time. Accordingly, the Petitioner’s Petition

for Writ of Habeas Corpus [Doc. 1] will be dismissed without prejudice.

                                        ORDER

        IT IS, THEREFORE, ORDERED that the Petitioner’s Petition for Writ

of Habeas Corpus Under 28 U.S.C. § 2241 [Doc. 1] is DISMISSED

WITHOUT PREJUDICE.




3 For the same reasons, it appears that the Petitioner has failed to exhaust his available
state remedies before filing his § 2241 Petition.
                                            6

          Case 1:21-cv-00050-MR Document 2 Filed 03/01/21 Page 6 of 7
      IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules

Governing Section 2254 Cases, this Court declines to issue a certificate of

appealability.

      IT IS SO ORDERED.
                              Signed: March 1, 2021




                                        7

         Case 1:21-cv-00050-MR Document 2 Filed 03/01/21 Page 7 of 7
